                Case 1:19-cv-01759-APM Document 1-2 Filed 06/17/19 Page 1 of 1

                                    IPP International U.G. Declaration Exhibit A
                                      File Hashes for IP Address 108.31.16.124

ISP: Verizon Fios
Physical Location: Washington, DC



Hit Date UTC           File Hash                                           Title
04/17/2019 18:58:47    2603421EF6EDDFD5C5EFB8F5BB79768698787247            Your Luckiest Night

04/14/2019 03:29:43    418612CDA063819CF12372355DCD2C2573FD0337            Truth or Dare

03/30/2019 00:51:15    4F99498549B8B8F3E84D2E48788CDFBA10C3247E            Like The First Time

03/29/2019 19:26:38    9813E1636AC496680E1120A32C18480590EFD2B0            Threeway Strip Poker

03/12/2019 11:06:44    AF34A156405DEBF05141C890A2DDD4AB65745615 Hot Night Tiny Blonde

03/01/2019 11:04:44    FF75AB28A949A17A52CEE71C191C37C61258B6AD            Rub Me The Right Way Too


Total Statutory Claims Against Defendant: 6




                                                    EXHIBIT A
DC183
